THE BERWYN FUNDS Berwyn Fund Berwyn Income Fund Berwyn Cornerstone Fund Shareholder Services www.theberwynfunds.com (800) 992-6757 FILED VIA EDGAR May 1, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Berwyn Funds (the "Trust") File No. 033-14604 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to The Berwyn Funds' registration statement on Form N-1A and (ii) the text of the most recent amendment (Post-Effective Amendment No. 38) has been filed electronically. Please contact the undersigned at 513-587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Secretary Distributed by Ultimus Fund Distributors, LLC
